DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Objections
Claims 1-12 are objected to because of the following informalities:  
Claim 1 recites “The vehicle antenna glazing” in line 1. As there is no antecedent basis for “the vehicle antenna glazing”, it is assumed “A vehicle antenna glazing” is intended.
Claim 9 recites “provided in face 2, face 3, or face 4.” There is insufficient antecedent basis for these terms. 
The remaining claims are objected due to their dependence from the above claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Talty et al. (U.S. Patent Application No. 20170324138, made of record in IDS dated 31 December 2020), hereinafter known as Talty.
Regarding claim 1, Talty discloses (Figs. 1-7) a vehicle antenna glazing (20) comprising an antenna element (30) wherein the antenna element is a WIFI antenna working at a 2.41-2.48GHz frequency ([0024]) and, wherein the antenna element  comprising comprises a planar radiating element ([0019]) connected to a co-axial connector (38, [0020]).
	Regarding claim 2, Talty further discloses (Figs. 1-7) wherein the antenna element is a wide band or multi-band WIFI antenna element working at a 2.41-2.48GHz frequency ([0018],[0024]).
Regarding claim 3, Talty further discloses (Figs. 1-7) wherein the antenna element further comprises a planar feeding structure (62).
Regarding claim 4, Talty further discloses (Figs. 1-7) wherein the planar radiating element comprises a planar conducting material ([0021]).
Regarding claim 5, Talty further discloses (Figs. 1-7) wherein the planar radiating element comprises at least one parasitic element (74,[0025]).
Regarding claim 6, Talty further discloses (Figs. 1-7) wherein the planar radiating element comprises at least one slot (72) etched in the planar conducting material (see Fig. 4).
Regarding claim 7, Talty further discloses (Figs. 1-7) wherein the planar radiating element is fed by electromagnetic coupling (see Fig. 7).
Regarding claim 8, Talty further discloses (Figs. 1-7) wherein the glazing comprises a laminated windshield ([0020]).
Regarding claim 9, Talty further discloses (Figs. 1-7) wherein the antenna element (1) is provided in face 2, face 3 or face 4 (see Fig. 3).

Regarding claim 10, Talty further discloses (Figs. 1-7) wherein the glazing is a heated, coated windshield ([0020], Examiner’s Note: limitation is directed toward the method of manufacture of the windshield and does not meaningfully provide further structural limitations on the glazing.).
Regarding claim 11, Talty further discloses (Figs. 1-7) wherein the antenna element is a wide band or multi-band WIFI antenna element working at a 5 1- 5.8GHz frequency ([0024]).
Regarding claim 12, Talty further discloses (Figs. 1-7) wherein the planar conducting material is selected from the group consisting of a thin metal-based coating, a silver print, or a fine mesh of thin conducting wires ([0021]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dai (U.S. Patent Application No. 20190319334) teaches a window antenna.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/DANIEL MUNOZ/               Primary Examiner, Art Unit 2896